 

Exhibit 10.1

 

EXECUTION VERSION

 

FOUNDER REINVESTMENT AGREEMENT

 

This FOUNDER REINVESTMENT AGREEMENT, dated as of July 30, 2019 (as may be
amended, supplemented, modified and varied from time to time in accordance with
the terms herein, this “Agreement”), is made and entered into by and among:

 

(a)          NEW FRONTIER CORPORATION, an exempted company incorporated with
limited liability under the laws of the Cayman Islands (“NFC”);

 

(b)          ROBERTA LIPSON, an individual acting in her personal capacity and
as trustee for each of the Founder Trusts (defined below) (the “Founder”); and

 

(c)          BENJAMIN LIPSON PLAFKER TRUST, DANIEL LIPSON PLAFKER TRUST,
JOHNATHAN LIPSON PLAFKER TRUST and ARIEL BENJAMIN LEE TRUST (the “Founder
Trusts” and, collectively with the Founder, the “Founder Parties”).

 

NFC and the Founder Parties are sometimes individually referred to in this
Agreement as a “Party” and collectively as the “Parties”. Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Transaction Agreement (defined below). Section 1.3
(Interpretation and Rules of Construction) of the Transaction Agreement shall
apply, mutatis mutandis, to this Agreement.

 

RECITALS

 

WHEREAS, NFC, certain of its Subsidiaries, Healthy Harmony Holdings, L.P., the
Founder Parties and certain other parties are entering into that certain
transaction agreement, dated on or about the date hereof (as may be amended,
supplemented, modified and varied from time to time in accordance with the terms
herein, the “Transaction Agreement”, and the transactions contemplated therein,
the “Acquisition Transaction”) relating to a proposed business combination
involving NFC, Healthy Harmony Holding, L.P. and/or their respective affiliates
to be effected on the terms and subject to the conditions set forth in the
Transaction Agreement; and

 

WHEREAS, the Parties desire to, in connection with the Acquisition Transaction,
enter into this Agreement to provide for certain rights and obligations with
respect to the LP Interests held by the Founder Parties.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, hereby agree as follows:

 

Article I
closing arrangements

 

Section 1.1           Exercise of Equity Awards. Upon the Closing, the Founder
shall exercise all of the issued and outstanding Partnership Options then held
by her (being 650,000 Partnership Options) on a cashless basis and all of the
issued and outstanding Partnership RSUs then held by her (being 400,000
Partnership RSUs) in LP Interests shall be settled, in each case, in accordance
with the terms and conditions of the Partnership Equity Incentive Plan and the
award agreements for the Founder thereunder in effect as of the time of such
exercise or settlement.

 

 

 

 

Section 1.2           Cancellation of LP Interests. Upon the Closing, all of the
LP Interests received by the Founder upon exercise of the Partnership Options
and settlement of the Partnership RSUs in accordance with Section 1.1 shall be
cancelled in consideration of the right of the Founder to receive from NFC, as
soon as practicable after the Closing, an aggregate amount equal to the number
of the LP Interests so cancelled multiplied by the Purchase Price Per LP
Interest (i.e. US$50.4928), on the terms and subject to the conditions hereof.

 

Section 1.3           Repayment. Each Founder Party shall, upon the Closing,
repay all loans (including principal and any accrued but unpaid interest) owed
by such Founder Party to any Group Company (the “Founder Loans”).

 

Section 1.4           Reinvestment. The Founder Parties shall, concurrently with
the Closing, subscribe for an aggregate number of NFC Shares (the “Founder NFC
Shares”) equal to (a) (i) the aggregate amount of proceeds payable to the
Founder Parties at the Closing pursuant to this Agreement and the Transaction
Agreement (other than the Transaction Bonus), less (ii) US$35,418,860, divided
by (b) the NFC Share Reference Price (i.e. US$10.00), rounded to the nearest
whole share, at the subscription price of the NFC Share Reference Price per NFC
Share. The Founder shall be entitled to allocate the Founder NFC Shares among
the Founder Parties at her discretion by written notice to NFC not less than two
(2) Business Days prior to the Closing and, absent such notice, the Founder NFC
Shares shall be allocated among the Founder Parties in proportion to the number
of LP Interests held by each Founder Party as of immediately prior to the
Closing.

 

Section 1.5           Transaction Bonus. Promptly after the Closing, Partnership
shall (and NFC shall procure Partnership to) pay the Founder (and/or her
designees) an aggregate amount of transaction bonuses in cash (as may be
allocated in the Founder’s sole discretion) equal to two (2) times the amount
set forth in Section 1.2(f)(ii) of the Partnership Disclosure Schedule (the
“Transaction Bonus”). For the avoidance of doubt, the Transaction Bonus is
inclusive of, and not in addition to, the transaction bonuses contemplated under
Section 1.2(f)(ii) of the Partnership Disclosure Schedule and, if any
transaction bonus contemplated in Section 1.2(f)(ii) of the Partnership
Disclosure Schedule has been paid prior to the payment of the Transaction Bonus,
the amount of the Transaction Bonus shall be reduced to the extent of such
payment on a dollar-for-dollar basis.

 

Section 1.6           Funds Flow. Each Founder Party hereby irrevocably
authorizes NFC to withhold, from the aggregate amount otherwise payable to the
Founder Parties at the Closing pursuant to this Agreement or the Transaction
Agreement and the aggregate amount of the Transaction Bonus (less any amount
allocated by the Founder to, and paid to, her designees), an amount equal to the
sum of (x) the then outstanding balance of the Founder Loans, and (y) the number
of Founder NFC Shares multiplied by the NFC Share Reference Price, whereupon (a)
the amount so withheld shall be deemed to have been duly paid to NFC or the
applicable lender of the Founder Loans, as applicable, and (b) the Founder Loans
shall be deemed to have been fully repaid and NFC shall issue the Founder NFC
Shares to the Founder Parties, free and clear of any Liens (other than any Liens
created hereunder or pursuant to applicable securities Laws).

 

 2 

 

  

Article II

ADDITIONAL AGREEMENTS

 

Section 2.1           Documentation and Information. Each of the Parties shall
permit and hereby authorizes the other Parties to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that such other Parties determines to be necessary or
desirable in connection with the Transaction Agreement, the Acquisition
Transaction, the Closing, this Agreement or any Ancillary Agreement, as
applicable, and the nature of each Party’s commitments and obligations under
this Agreement, provided, that, any such press releases or other disclosure
documents made by NFC about any of the Founder Parties shall be subject to the
prior written consent of the Founder (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

Section 2.2           Taxes. Each of the Founder Parties shall, severally but
not jointly, bear, and be responsible for the reporting, filing and payment of,
any Tax of any nature that may become due with respect to such Founder Party
pursuant to any applicable Law in connection with, or arising out of, the
transactions contemplated by this Agreement and the Transaction Agreement. To
the fullest extent permitted under applicable Law, each of the Founder Parties
shall, severally but not jointly, indemnify and hold harmless NFC and the Group
Companies against all losses, claims, damages, costs, fines, penalties, expenses
(including reasonable attorneys’ and other professionals’ fees and expenses),
liabilities or judgments or amounts that are paid in settlement with the
approval of the indemnifying party (which approval shall not be unreasonably
withheld, delayed or conditioned) of or in connection with any threatened or
actual claim, action, suit, proceeding or investigation (collectively, “Claims”)
based in whole or in part on or arising in whole or in part out of the failure
of such Founder Party to comply with the reporting, filing or payment
obligations as set forth in this Section 2.2 or the Transaction Agreement,
except for any such Claims based in whole or in part on or arising in whole or
in part out of the willful misconduct or fraud of NFC or any of the Group
Companies, as finally determined pursuant to Section 6.4.

 

Section 2.3           NYSE Approval. Immediately following the Closing, NFC
shall use its reasonable best efforts to obtain approval of NYSE listing of the
NFC Shares issued or to be issued to the Founder Parties hereunder.

 

Section 2.4           Lock-up.

 

(a)          For purposes hereof, “Transfer” shall mean the (i) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act, and the rules and regulations of the
SEC promulgated thereunder with respect to, any security, (ii) entry into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) public announcement of any intention to effect any
transaction specified in clause (i) or (ii).

 

(b)          Each of the Founder Parties (a “Holder”) undertakes to NFC that,
without prejudice to any other restrictions on Transfer that may be applicable
under relevant securities Laws or as may be agreed between NFC or any Group
Company and such Holder, but subject to Section 2.4(c), such Holder shall not
Transfer more than 25% of the NFC Shares acquired by it hereunder at any time
prior to the first anniversary of the Closing.

 

 3 

 

  

(c)          Section 2.4(b) shall not apply to the following Transfers by any
Holder: (i) Transfers among the Founder Parties; (ii) Transfers as a gift to
such Holder’s immediate family or to a trust, the beneficiary of which is a
member of such Holder’s immediate family, an Affiliate of such Holder or to a
charitable organization; (iii) by virtue of laws of descent and distribution
upon death of such Holder; (iv) pursuant to a qualified domestic relations
order; or (v) in the event that NFC completes a liquidation, merger, share
exchange or other similar transaction which results in all of its shareholders
having the right to exchange their NFC Shares for cash, securities or other
property; provided, however, that in the case of clauses (i) through (iv) these
permitted transferees must enter into a written agreement with the NFC agreeing
to be bound by the transfer restrictions set forth in Section 2.4(b).

 

Section 2.5           Employment Agreement. Concurrently with the Closing, NFC
and the Founder shall enter into an employment agreement substantially in the
form attached hereto as Exhibit A.

 

Section 2.6           Registration Rights. NFC shall enter into a registration
rights agreement for the benefit of certain employees of a Group Companies,
including the Founder Parties, substantially in the form attached hereto as
Exhibit B.

 

Article III

Representations and warranties

 

Each of the Parties, severally and not jointly, hereby represents and warrants
to the other Parties, as follows:

 

Section 3.1           Organization, Authorization and Qualification.

 

(a)          If such Party is a natural person, such Party is of sound mind, has
the legal capacity to enter into this Agreement and the Ancillary Agreements to
which he or she is a party, has entered into or will enter into this Agreement
and the Ancillary Agreements to which he or she is a party on his or her own
will, and understands the nature of the obligations to be assumed by him or her
under this Agreement and the Ancillary Agreements to which he or she is a party.

 

(b)          If such Party is not a natural person, such Party is a corporation
or other entity duly incorporated or organized, validly existing and in good
standing under the Laws of its respective jurisdiction of incorporation or
organization. Such Party has the requisite corporate power and authority, as
applicable, to execute and deliver this Agreement and the Ancillary Agreements
to which it is a party and to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby.

 

(c)          The execution and delivery of this Agreement and the Ancillary
Agreements by such Party and the consummation by such Party of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of such Party. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by each other party
hereto and thereto, this Agreement and the Ancillary Agreements constitute the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, subject to applicable bankruptcy, insolvency
and other similar Laws affecting the enforceability of creditors’ rights
generally, general equitable principles and the discretion of courts in granting
equitable remedies.

 

 4 

 

 

Section 3.2           Consents and Approvals; No Violations. Neither the
execution and delivery of this Agreement or any Ancillary Agreement nor the
consummation of the transactions contemplated by this Agreement or any Ancillary
Agreement will (a) conflict with or result in any breach of any provision of the
Organizational Documents of such Party, (b) require any filing with, or the
obtaining of any consent or approval of, any Governmental Entity or any third
party on the part of such Party, or (c) conflict with or violate any Law or
Order applicable to such Party, except, in the case of clauses (b) and (c)
above, as would not, individually or in the aggregate, prevent or delay in any
material respect such Party from consummating any of the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF NFC

 

NFC hereby represents and warrants to each Founder Party that each of the
following representations and warranties is true, correct and complete as of the
date of this Agreement and as of the Closing:

 

Section 4.1           NFC SEC Documents and Financial Statements. NFC has filed
all forms, reports, schedules, statements and other documents, including any
exhibits thereto, required to be filed or furnished by NFC with the SEC since
NFC’s formation under the Exchange Act or the Securities Act, together with any
amendments, restatements or supplements thereto, and will use commercially
reasonable efforts to file all such forms, reports, schedules, statements and
other documents required to be filed subsequent to the date of this Agreement
(the “Additional NFC SEC Documents”). NFC has made available to the Founder
Parties copies in the form filed with the SEC of all of the following, except to
the extent available in full without redaction on the SEC’s website through
EDGAR for at least two (2) days prior to the date of this Agreement and the
Transaction Agreement: (i) NFC’s Annual Report on Form 10-K for each fiscal year
of NFC beginning with the first year NFC was required to file such a form, (ii)
all proxy statements relating to NFC’s meetings of stockholders (whether annual
or special) held, and all information statements relating to stockholder
consents, since the beginning of the first fiscal year referred to in clause (i)
above, (iii) its Forms 10-Q and 8-K filed since the beginning of the first
fiscal year referred to in clause (i) above, and (iv) all other forms, reports,
registration statements and other documents (other than preliminary materials if
the corresponding definitive materials have been provided to the Founder Parties
pursuant to this Section 2.2) filed by NFC with the SEC since NFC’s formation
(the forms, reports, registration statements and other documents referred to in
clauses (i), (ii), (iii), and (iv) above, whether or not available through
EDGAR, are, collectively, the “NFC SEC Documents”). The NFC SEC Documents were,
and the Additional NFC SEC Documents will be, prepared in all material respects
in accordance with the requirements of the Securities Act, the Exchange Act, and
the Sarbanes-Oxley Act, as the case may be, and the rules and regulations
thereunder. NFC SEC Documents did not, and the Additional NFC SEC Documents will
not, at the time they were or are filed, as the case may be, with the SEC
(except to the extent that information contained in any NFC SEC Document or
Additional NFC SEC Document has been or is revised or superseded by a later
filed NFC SEC Document or Additional NFC SEC Document, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing does not apply to
statements in or omissions in any information supplied or to be supplied by the
Group Companies expressly for inclusion or incorporation by reference in any NFC
SEC Document. As used in this Section 4.1, the term “file” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.

 

 5 

 

 

Section 4.2           Certain Business Practices. Neither NFC, nor any director,
officer, agent or employee of NFC (in their capacities as such) has (i) used any
funds for contributions, gifts, entertainment or other expenses relating to
political activity, in each case, in violation of applicable Laws, or (ii) made
any payment to foreign or domestic government officials or employees, to foreign
or domestic political parties or campaigns in violation of any provision of the
Foreign Corrupt Practices Act of 1977. Neither NFC, nor any director, officer,
agent or employee of NFC (nor any Person acting on behalf of any of the
foregoing, but solely in his or her capacity as a director, officer, employee or
agent of NFC) has, since the initial public offering of NFC, directly or
indirectly, given or agreed to give any gift or similar benefit in any material
amount to any customer, supplier, governmental employee or other Person in
violation of applicable Laws.

 

Article V

REPRESENTATIONS AND WARRANTIES OF FOUNDER PARTIES

 

Each Founder Party hereby represents and warrants to NFC that each of the
following representations and warranties is true, correct and complete as of the
date of this Agreement and as of the Closing:

 

Section 5.1           Accredited Investor. Such Founder Party (i) is an
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act), (ii) is acquiring the NFC Shares only for its own account and not for the
account of others, and (iii) is not acquiring the NFC Shares with a view to, or
for offer or sale in connection with, any distribution thereof in violation of
the Securities Act, and such Founder Party further represents that it does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations in the NFC Shares to such
Person or to any third Person, with respect to any of the NFC Shares.

 

Section 5.2           Exempt from Registration; Restricted Securities. Such
Founder Party understands that the NFC Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the NFC Shares have not been registered under the Securities Act. Such
Founder Party understands that the NFC Shares may not be resold, transferred,
pledged or otherwise disposed of by the Executive absent an effective
registration statement under the Securities Act, except (i) to NFC or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act, (iii) pursuant to Rule 144 under the Securities Act, provided
that all of the applicable conditions thereof have been met, or (iv) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and that any book-entry notations with respect to (or
certificates representing) the NFC Shares will contain a legend to such effect.
Such Founder Party understands and agrees that the NFC Shares, until transferred
pursuant to an effective registration statement, will be subject to transfer
restrictions and, as a result of these transfer restrictions, such Founder Party
may not be able to readily resell the NFC Shares and may be required to bear the
financial risk of an investment in the NFC Shares for an indefinite period of
time. Such Founder Party acknowledges that NFC has no obligation to register or
qualify the NFC Shares for resale, except for registration rights pursuant to
any registration rights agreement entered into by NFC, and that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the NFC Shares.

 

 6 

 

 

Article VI

MISCELLANEOUS

 

Section 6.1           Termination. This Agreement shall terminate automatically
and become void and of no further force or effect, without any notice or other
action by any Person, upon the earlier of (a) the written consent of the
Parties, and (b) the date on which the Transaction Agreement is terminated in
accordance with its terms prior to the Closing thereunder having taken place.

 

Section 6.2           Third Party Beneficiaries. This Agreement is exclusively
for the benefit of the Parties, and their respective successors and permitted
assigns, and this Agreement shall not be deemed to confer upon or give to any
other third party any remedy, claim, liability, reimbursement, cause of action
or other right, in each case whether by virtue of the Contracts (Rights of Third
Parties) Ordinance (Cap. 623 of the Laws of Hong Kong) or any similar Law in
other jurisdiction to enforce any of the terms to this Agreement.

 

Section 6.3           Governing Law. This Agreement, and all claims or causes of
action (whether in contract, tort or statute) or matters (including matters of
validity, construction, effect, performance and remedies) that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement) shall be governed by and construed exclusively
in accordance with the Laws of Hong Kong (without giving effect to any choice of
law principles thereof that would cause the application of the Laws of another
jurisdiction).

 

Section 6.4           Dispute Resolution. Any dispute, controversy or claim
(including any dispute relating to the existence, validity, interpretation,
performance, breach or termination of this Agreement or any dispute regarding
non-contractual obligations arising out of or relating to this Agreement) shall
be referred to and finally resolved in accordance with the ICC Rules of
Arbitration by a panel of three arbitrators. The arbitral award shall be final
and binding upon all Parties. The seat of arbitration shall be in Hong Kong
Special Administrative Region (“Hong Kong”). The language of arbitration shall
be English. The governing law of this arbitration clause shall be the Laws of
Hong Kong. The Parties agree that any award rendered by the arbitral tribunal
may be enforced by any court having jurisdiction over the Parties or over the
Parties’ assets wherever the same may be located. To the extent that any Party
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, from any jurisdiction or any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, execution of judgment or otherwise) with respect to itself or any of
its assets, whether or not held for its own account, such Party hereby
irrevocably and unconditionally waives and agrees not to plead or claim such
immunity in any disputes, controversies or claims arising out of or relating to
this Agreement, including in any judicial proceedings ancillary to an
arbitration hereunder, including without limitation immunity from any judicial
proceeding to compel arbitration, for interim relief in aid of arbitration, or
to enforce any arbitral award, immunity from service of process, immunity from
jurisdiction of any court, and immunity of any of its property from execution.
Nothing in this Section 6.4 shall be construed as preventing any Party from
seeking an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction pursuant to Section 6.5 pending final
determination of the dispute by the arbitral tribunal.

 

 7 

 

 

Section 6.5           Specific Performance. The Parties hereto acknowledge that
the rights of each Party to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any Party, money damages may be inadequate and the non-breaching Party may
have no adequate remedy at law. Accordingly, the Parties agree that such
non-breaching Party shall have the right to enforce its rights and the other
Party’s obligations hereunder by an action or actions for specific performance
and/or injunctive relief (without posting of bond or other security), including
any order, injunction or decree sought by such non-breaching Party to cause the
other Party to perform its/their respective agreements and covenants contained
in this Agreement and to cure breaches of this Agreement, without the necessity
of proving actual harm and/or damages or posting a bond or other security
therefore. Each Party further agrees that the only permitted objection that it
may raise in response to any action for any such equitable relief is that it
contests the existence of a breach or threatened breach of this Agreement.

 

Section 6.6           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 6.7           Amendments. This Agreement may be amended, modified or
supplemented at any time only by the written consent of NFC and the Founder, and
any amendment, modification or supplement so effected shall be binding on all of
the Parties.

 

Section 6.8           Further Assurances. Each of the Parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.

 

Section 6.9           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other terms, conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

Section 6.10         Entire Agreement. This Agreement and the Transaction
Agreement constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and the Transaction Agreement and supersede all
other prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter of this Agreement and the Transaction
Agreement. Each Party acknowledges and agrees that, in entering into this
Agreement, such Party has not relied on any promises or assurances, written or
oral, that are not reflected in this Agreement or the Transaction Agreement. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Transaction Agreement, the provisions of this Agreement shall
prevail.

 

Section 6.11         Notice. All notices, requests and other communications to
any Party shall be in writing (including facsimile transmission) and shall be
given (a) when actually delivered in person or by e-mail, (b) on the next
Business Day when sent by overnight courier, or (c) on the second succeeding
Business Day when sent by registered or certified mail (postage prepaid, return
receipt requested), in each case, to such Party’s address set forth on its
signature page hereto, or to such other address as such Party may hereafter
specify in writing to the other Parties for such purpose.

 

 8 

 

 

Section 6.12         Confirmation. Each of the Founder Parties hereby expressly,
unconditionally and irrevocably waives any tag-along rights, rights of consent,
veto or entitlement, or any similar rights of such Founder Party to require any
Buyer Party to purchase any portion of the LP Interests held by such Founder
Party, whether arising at contract or in law, in connection with the
transactions contemplated by the Transaction Agreement, except pursuant to this
Agreement and on the terms and conditions hereof.

 

Section 6.13         Indemnification. NFC, on the one hand, and the Founder
Parties, jointly and severally, on the other hand, hereby agrees to indemnify
and hold harmless each other against and in respect of any actual and direct
out-of-pocket loss, cost, payment, demand, penalty, forfeiture, expense,
liability, judgment, deficiency or damage (including actual costs of
investigation and attorneys’ fees and other costs and expenses) incurred or
sustained by such indemnified party as a result of or in connection with any
breach, inaccuracy or nonfulfillment of any of the representations, warranties
and covenants contained herein or any certificate or other writing delivered
pursuant hereto. The representations and warranties of the Parties shall survive
until twelve (12) months following the Closing.

 

Section 6.14         Trust Account Waiver. Each of the Founder Parties hereby
acknowledges that NFC has established the Trust Account containing the proceeds
of the NFC IPO and from certain private placements occurring simultaneously with
the NFC IPO (including interest accrued from time to time thereon) for the
benefit of the holders of NFC Public Shares and certain other parties (including
the underwriters of the NFC IPO). For and in consideration of NFC entering into
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Founder Parties hereby
irrevocably waives any right, title, interest or claim of any kind they have or
may have in the future in or to any monies in the Trust Account, and waives any
claim it has or may have as a result of, or arising out of, the transactions
contemplated by this Agreement and the Ancillary Agreement and any discussions,
contracts or agreements with NFC, and will not seek recourse against the Trust
Account for any reason whatsoever; provided, that (a) nothing herein shall serve
to limit or prohibit the Founder Parties’ right to pursue a claim against NFC
pursuant to this Agreement or any Ancillary Agreement for legal relief against
monies or other assets of NFC held outside the Trust Account, for specific
performance or other equitable relief in connection with the transactions
contemplated hereby (including a claim for NFC to specifically perform its
obligations under this Agreement and cause the disbursement of the balance of
the cash in the Trust Account after giving effect to the NFC Shareholder
Redemption) and (b) nothing herein shall serve to limit or prohibit any claims
that the Founder Parties may have in the future pursuant to this Agreement or
any Ancillary Agreement against NFC’s assets or funds that are not held in the
Trust Account (including any funds that have been released from the Trust
Account other than pursuant to the NFC Shareholder Redemption and any assets
that have been purchased or acquired with any such funds).

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  NEW FRONTIER CORPORATION         By: /s/ Carl Wu     Name: Carl Wu     Title:
Director

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  Founder         By: /s/ Roberta Lipson     Name: Roberta Lipson

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  The Benjamin Lipson Plafker Trust Acting by Roberta Lipson, its trustee      
  By: /s/ Roberta Lipson     Name: Roberta Lipson

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  The Daniel Lipson Plafker Trust Acting by Roberta Lipson, its trustee        
By: /s/ Roberta Lipson     Name: Roberta Lipson

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  The Johnathan Lipson Plafker Trust Acting by Roberta Lipson, its trustee      
  By: /s/ Roberta Lipson   Name: Roberta Lipson

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  The Ariel Benjamin Lee Trust Acting by Roberta Lipson, its trustee         By:
/s/ Roberta Lipson     Name: Roberta Lipson

 



 

